IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,033




EX PARTE DERRICK JERMAINE PIERCE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 04-58432 IN THE CRIMINAL DISTRICT COURT
FROM DALLAS COUNTY



           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance with intent to deliver and sentenced to 15 years’ imprisonment.  The Fifth Court
of Appeals dismissed his appeal for want to jurisdiction.  See Pierce v. State, No. 05-06-00438-CR,
(Tex. App – Dallas, 2006, no pet) (not designated for publication.)
            Applicant contends that he was deprived of his right to appeal because his notice of appeal
was untimely filed.  
            The trial judge has determined that Applicant has been deprived of his right to appeal.  The
trial judge has entered findings of fact and conclusions of law recommending that Applicant be
granted an out-of-time appeal.  We find, therefore, that Applicant is entitled to the opportunity to file
an out-of-time appeal of the judgment of conviction in Case No. 04-58432 from the Criminal District
Court of Dallas County.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of
this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate
of this Court issues.
            Applicant’s remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).
 
Delivered: November 5, 2008
Do Not Publish